


                                                                    EXHIBIT 10.1

                         SERVICES AND LICENSE AGREEMENT

THIS SERVICES AND LICENSE AGREEMENT ("the AGREEMENT") is made and entered into
as of the 24th day of February 2010 (the "COMMENCEMENT DATE"), by and between
ParagonEX Limited., a company incorporated under the laws of British Virgin
Islands, located at Geneva Place, Waterfront Drive, PO Box 3469, Road Town,
Tortola, British Virgin Islands ("PARAGONEX") and B Option Ltd., a company
incorporated under the laws of the State of Israel, located at 55 Igal Alon St.,
Tel Aviv 67891, Israel ("CLIENT").

WHEREAS, ParagonEX is in the business of developing software solutions and
applications for enabling Trading through the web; and

WHEREAS, The Client is in the business of operating Trading through the web; and

WHEREAS, ParagonEX desires to provide to the Client and the Client desires to
obtain from ParagonEX, certain professional services, support and a license, all
in accordance with the provisions of this Agreement;

NOW THEREFORE, for good and valuable consideration the parties, intending to be
legally bound, hereby agree as follows:

1.   DEFINITIONS - In this Agreement, the following terms shall have the
     corresponding meaning:

     "BUSINESS DAY" means any day other than a Saturday or Sunday.

     "CLIENT'S WEBSITE" means one or more of the Client's websites that are
being used to perform trading in foreign currency, shares, binary options,
indices, commodities, FX games or any other products, enabled by ParagonEX.
Client's website may also include websites displayed or featured on mobile
devices.

     "CONFIDENTIAL INFORMATION" means any information provided hereunder which
is marked as "confidential" or should be reasonably understood by its nature or
the circumstances of its disclosure to be confidential or proprietary.

     "END USERS" means the clients who use the Client's Website in order to
trade in foreign currency, shares, binary options, indices, commodities, FX
games or any other products enabled by ParagonEX.

     "FORCE MAJEURE" means any act of God, fire, natural disaster, accident, act
of government, act of terrorism, war, shortages of material or supplies or any
other cause reasonably beyond the control of the parties.

     "TRADING" means trading in foreign currency, shares, binary options,
indices, commodities, FX games or other products enabled by ParagonEX.

     "LICENSE" means a nonexclusive, personal, nontransferable, non-assignable
and non-sublicenseable license, for the term of this Agreement, to use the
System in the Client's Website. Client may use same license to operate multi
white labels web-sites and as many as possible brands.

     "MARKS" means ParagonEX's trademarks, trade names or logos.

     "TECHNOLOGY" means the most updated software, methods, and knowhow which
are wholly owned by ParagonEX and which ParagonEX makes generally available to
all its clients.

     "SERVICES" means the professional services that shall be provided to the
Client by ParagonEX under this Agreement as detailed in APPENDIX A







     "SUPPORT" means the support services that shall be provided to the Client
by ParagonEX under this Agreement as detailed in APPENDIX B.

     "SYSTEM" means a system developed by ParagonEX based on the Technology
after adjusted and/or modified in accordance with the Client's needs by adding
additional applications. "MARKETING BUDGET" means budget to be allocated
directly with online and/or offline buying of Media

     "PROFIT" means the total losses made by End Users less transaction costs,
less charge-backs, and less bonuses.

2.   GENERAL

     PROVISION OF SERVICES. ParagonEX shall provide Services, Support and a
     License to the Client during the Term of this Agreement, in accordance with
     the provisions of this Agreement.

3    GRANT OF LICENSE

     3.1  LICENSE TO THE SYSTEM. Subject to the Client's timely payment of all
          applicable fees under this Agreement and subject to the terms and
          conditions of this Agreement, ParagonEX hereby grants the License to
          Client and Client hereby obtains the License from ParagonEX.

     3.2  LICENSE TO TRADEMARKS. Subject to the terms and conditions of this
          Agreement, ParagonEX hereby grants to Client and Client hereby obtains
          from ParagonEX a royalty-free, nonexclusive, personal,
          nontransferable, non-assignable and non-sublicensable license for the
          term of this Agreement, to display the Marks in the Client's website
          at a location that should be agreed upon by the parties. Client
          acknowledges that its use of the Marks is limited to the licensed use
          in this Agreement and that Client has not acquired, and will not
          acquire, any ownership rights therein.

     3.3  LIMITATION ON LICENSE GRANT. Client may not under no circumstance (i)
          copy or modify the System or the Technology or attempt to do either of
          the foregoing;(ii) reverse-engineer, decompile or otherwise attempt by
          any means to create or derive the source code related to the System or
          Technology; (iii) authorize any third party to do the abovementioned.
          Client may use the System and Marks only for the purposes contemplated
          in this Agreement.

     3.4  CLIENT'S AGREEMENTS WITH END USERS. Client undertakes to include the
          following provisions in all of its agreements with End Users:(i)
          provisions protecting the Technology, the System, and the Marks from
          any breach; (ii) provisions specifying the End User acknowledgment
          that Trading involves substantial risk of loss, and may not be
          suitable for every user, and that the responsibility for any and all
          loss, damage or claim caused to the End User arising out of Trading
          shall be under the sole and exclusive responsibility of such End User,
          including without limitations the inability to perform Trading as a
          result of a malfunction in the Client's Website; (iii) provisions
          notifying the End Users that neither Client nor any of the Client's
          service providers takes any responsibility for the accuracy of the
          information contained in the Client's Website, and for any damage or
          loss caused to the End User as a result of making any use in the
          Client's Website and that the use of such information lies solely on
          the End User; (iv) The undertaking of the End User to assume all risk
          for any transactions performed by it ( including their executions and
          confirmations); (v) an undertaking by the End User that he has passed
          the age 18 and does not have any limitations by the applicable law to
          perform Forex Trading; (vi) the undertaking of the End User to
          indemnify the Client and/or its third party service providers for any
          and all damages caused to them as a result of the End User's breach of
          the agreement between End User and Client; (vii) the undertaking of
          the End User to be fully liable in the event of failure of or damage
          or destruction to its computer systems, data or records or any part
          thereof, or for delays, losses, errors or omissions resulting from the
          failure or mismanagement of any telecommunications or computer
          equipment or software, or impossibility to execute orders and
          requirements due to failures in the operation of information systems
          caused by technical faults, which are force majoure.







     3.5  ACCESS AND USE OF INFORMATION. The access to the Client's Website
          including all information that shall be received and sent by End Users
          to the Client's Website shall be made through ParagonEX servers and
          shall be available to the Client upon request. ParagonEX does not
          assume any responsibility towards the Client and/or any third party
          acting on such information contained in the Client's Website as to the
          accuracy or delay of information such as quotations, news, and charts
          derived from quotations.

     3.6  Ownership of Client's players' database shall perpetualy belong solely
          to Client. ParagonEX shall not make use of any of Client's players'
          database, trading leads, payment information or any other database
          information acquired by Client, for any purpose what so ever.

     3.7  Client shall be responsible to protect the logins and passwords of its
          employees and its End Users. Client's employees will not have access
          to logins and passwords other than few authorized personnel at the
          sole discretion of Client. Prior to Launching of the Israeli Website,
          ParagonEX will adjust the system to include tax related calculations
          applicable to the Israeli market. ParagonEX will not be responsible in
          any way to make sure such calculations and/or payments to Tax
          authorities are done properly and it will be the sole responsibility
          of the Client to verify these calculations according to Israeli Tax
          law prior to Launching the system.

4    SERVICES

     4.1  Subject to the Client's timely payment of all applicable fees under
          this Agreement and subject to the terms and conditions of this
          Agreement, ParagonEX shall provide the Client with the Services.

     4.2  MODIFICATIONS TO SERVICE

          (i) The Client acknowledges and agrees that the Services may be
          modified, suspended or withdrawn by ParagonEX at its sole discretion
          provided that ParagonEX shall use commercially reasonable efforts to
          notify the Client in writing (i) one (1) Business Day prior to any
          modification, having no effect on the Services and (ii) thirty (30)
          Business Days prior to any modification in which new Service are not
          backwardly compatible with old Services.

          (ii) Notwithstanding anything to the contrary herein, ParagonEX shall
          be entitled to modify, suspend or withdraw the Services at anytime to
          the extent that ParagonEX determines that such modification or
          suspension is necessary to avoid material errors from occurring. The
          Client shall be informed as soon as possible to such modification or
          suspension.

          (iii) Furthermore, the Client acknowledges and agrees that upon the
          occurrence of a material breach of this Agreement by the Client,
          Paragonex may suspend all or part of the Services, License and Support
          immediately upon notice providing however that such notice has been
          sent to Client and that Client has not cured the breach within 21
          business days from the date of receipt of such notice.

5    SUPPORT

     SUPPORT. Subject to the Client's timely payment of all applicable fees
     under this Agreement and subject to the terms and conditions of this
     Agreement, ParagonEX shall provide the Client with Support in accordance
     with the terms of Appendix B. It is hereby clarified that ParagonEX shall
     not provide any Support to End Users.







6    FEES AND PAYMENTS

     The amount of considerations that the Client shall pay ParagonEX under this
     Agreement shall be as follows:

     6.1  PROCESSING FEES: periodical fees that will be paid in accordance with
          the Processing Fees Schedule detailed in APPENDIX A ("PROCESSING
          FEE"). The Processing Fee shall be invoiced at the end of each month.
          Processing Fees will bear a Monthly Minimum as detailed in Appendix A.

     6.2  Any additional services that the Client shall elect to purchase from
          ParagonEX shall be charged in accordance with ParagonEX' then current
          price list.

     6.3  The Client shall not be entitled to set off from any of the fees owed
          to ParagonEX under this Agreement.

     6.4  All fees mentioned are net of VAT (when applicable).

     6.5  All payments made by the Client according to this agreement shall be
          paid to ParagonEX by wire transfer within 21 days from sending an
          invoice.

     6.6  In the event that the Client fails to pay any sums due under this
          Agreement within 3-days from receiving a written demand from
          ParagonEX, the Client shall be obligated to pay interest on such
          delayed sums as of the due date and until the full payment of the
          delayed sums in a monthly rate of 0.5%, and ParagonEX shall be
          entitled to cease to provide all or part of the Services until all
          delayed sums, including interest have been made in full.

     6.7  Notwithstanding any other provision of this Agreement, it is clarified
          and agreed that the Client shall make deductions from any payment made
          to ParagonEX under this Agreement as may be and to the extent required
          under any applicable law, unless ParagonEX provides the Client with
          appropriate tax exemption documents.

7    REPRESENTATIONS AND WARRANTIES

     7.1  The Client represents warrants and undertakes to ParagonEX that:

          7.1.1 It is duly organized and validly existing under the laws of the
               jurisdiction of its organization or incorporation;

          7.1.2 It has the full power and right to enter into this Agreement and
               to carry out the terms and conditions contained herein;

          7.1.3 Its use of the System and Marks shall be in accordance with the
               terms hereof and all applicable laws, rules and regulations of
               government bodies, and shall not violate or infringe the rights
               of any third parties;

          7.1.4 The Client undertakes that the Client's Website shall at all
               times maintain all safety precautions required under any and all
               applicable laws, rules, and regulations of government bodies,
               regarding the disclosure of private and/or personal information
               of its users;

          7.1.5 The Client undertakes to comply with all applicable laws, rules,
               and regulations of government bodies, concerning Trading as long
               as this Agreement is in effect;

          7.1.6 The Client undertakes to attain all the required approvals and
               licenses to act as a Trading Website and to further request all
               of its End Users for any and all necessary approvals needed by
               any applicable law in order to permit such End Users to commence
               Forex Trading. In the event that the Client shall be legally
               required to obtain any approval or license and fails to achieve
               such approval or license, and assuming that such requirement for
               license or approval will prevent the Client from providing
               Trading services to End Users, then the Client shall have the
               right to terminate the Agreement by providing ParagonEX a written
               notice in that respect and none of the parties shall have any
               claim and/or right toward the other with respect to such
               termination.







          7.1.7 The Client undertakes that it shall indemnify ParagonEX, its
               officers, directors, employees, representatives and agents with
               respect to any suit, claim or proceeding brought against them by
               (i) End Users, concerning their Trading or by (ii) any third
               parties that the Client engaged in order to be able to perform
               Forex Trading provided, provided, however, that (1) ParagonEX
               shall have given the Client prompt written notice of such Claim;
               (2) ParagonEX shall reasonably cooperate with the Client in the
               defense and settlement thereof at the Client's expense; and (3)
               The Client shall have sole control of the defense of such claim,
               suit, demand, or action and the settlement or compromise thereof.
               The Indemnification referred to above shall not apply to any
               suit, claim or proceeding resulting out of or in connection with
               any act (excluding, for the avoidance of doubt, any acts related
               to accuracy or reliability or correctness of the information
               (including feeds, whether provided by ParagonEX or by any other
               party) presented to End Users through the Client's Website, with
               respect whereof the indemnity set forth above shall apply) of
               ParagonEX.

          7.1.8 The Client hereby releases ParagonEX from any and all
               responsibilities for the accuracy or reliability or correctness
               of the information (including feeds, whether provided by
               ParagonEX or by any other party) presented to End Users through
               the Client's Website. The Client further acknowledges that it is
               aware that the information presented to End Users through the
               Client's Website shall not infer a recommendation by ParagonEX to
               enter into or refrain from entering into specific Forex Trading.

8    LIMITATION. EXCEPT AS SPECIFICALLY STATED IN THIS AGREEMENT, PARAGONEX DOES
     NOT MAKE ANY REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS OR IMPLIED,
     WRITTEN OR ORAL (INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
     PARTICULAR PURPOSE). OTHER THAN AS PROVIDED IN THE SLA (APPENDIX B' TO THIS
     AGREEMENT), PARAGONEX DOES NOT WARRANT THAT THE USE OF THE SYSTEM WILL BE
     UNINTERRUPTED OR ERROR-FREE. WITHOUT DEROGATING FROM THE ABOVE PARAGONEX
     WILL PERFORM ITS OBLIGATION SETFORTH IN THE SLA INACORDANCE WITH TERMS AND
     CONDITIONS THEREOF.

9    REPRESENTATIONS AND WARRANTIES OF PARAGONEX

     9.1  ParagonEX represents and undertakes that,

          9.1.1 PARAGONEX is a corporation duly incorporated, validly existing
               and in good standing under the laws of the British Virgin
               Islands, and has all corporate powers and all material
               governmental licenses, authorizations, consents and approvals
               required to carry on its business as now conducted.

          9.1.2 The execution, delivery and performance of this Agreement and
               each of the exhibits in connection with the transactions
               contemplated hereby have been duly and validly authorized by all
               necessary corporate action on the part of ParagonEX. This
               Agreement and each of its exhibits constitute the valid and
               binding obligations of ParagonEX, and are enforceable in
               accordance with their respective terms. The execution, delivery
               and performance of this Agreement do not and will not violate,
               conflict with, result in a breach of or constitute a default
               under or result in the creation of any Lien under (a) the
               Memorandum or Articles of Association of the ParagonEX as amended
               to date, (b) any agreement, contract, license, instrument, lease
               or other obligation to which ParagonEX is a party or by which it
               is bound, (c) any judgment, order, decree, ruling or injunction
               or (d) any statute, law, regulation or rule of any Governmental
               Agency applicable to ParagonEX or by which any of its properties
               or assets or business may be bound.







          9.1.3 No registration or filings with, notices to, or consent,
               approval, permit, authorization or action of, any third party
               (including any Governmental Agency or other Person) is required
               in connection with the execution of this Agreement by ParagonEX.

          9.1.4 ParagonEX is the true, lawful, and sole and exclusive owner of
               all of the License assets, and has valid and marketable title to
               all of the License assets, free and clear of all Liens. ParagonEX
               has the absolute and unconditional right, power, authority and
               capacity to license the License assets to Client free and clear
               of all Liens.

          9.1.5 The License assets do not infringe, violate or conflict with any
               patent, copyright, trade secret or other Intellectual Property of
               another Person.

          9.1.6 No claims with respect to the License assets have been asserted
               or, to the knowledge of ParagonEX, are threatened by any Person,

          9.1.7 There is no outstanding order, judgment, decree or stipulation
               binding on ParagonEX, and ParagonEX is not a party to or bound by
               any agreement, restricting the license of the License assets.

          9.1.8 To the best knowledge of ParagonEX, there is no unauthorized
               use, infringement or misappropriation of any of the License
               assets by any third party, including any employee, former
               employee, consultant, distributor or customer of ParagonEX.

          9.1.9 ParagonEX has all requisite material licenses, permits and
               certificates from state and local authorities necessary to own,
               use and license the License assets. ParagonEX is not in violation
               of, and is not under investigation with respect to, and has not
               been threatened to be charged with or given notice of any
               violation of, any law, regulation or ordinance relating to the
               License assets.

          9.1.10 Neither this Agreement nor any other agreement, document,
               certificate or written or oral statement furnished to Client in
               connection with the transactions contemplated hereby contains any
               untrue statement of a material fact or omits to state a material
               fact necessary in order to make the statements contained herein
               or therein not misleading. There is no fact within the knowledge
               of ParagonEX which has not been disclosed herein or in writing by
               them to Client and which has a material adverse Effect, or in the
               future in their reasonable opinion may have a material adverse
               Effect on Client or the License assets.

10   MARKETING

     10.1 Any publicity material and other documentation prepared by or at the
          request of the Client which refers to the Marks or any other name or
          mark owned by ParagonEX shall first be submitted to ParagonEX for
          approval, and approval shall be obtained, before publication.

     10.2 The Client will clearly display a "Powered by ParagonEX" notice
          containing the ParagonEX official logo and linked to the ParagonEX
          website on every page of the Client Website. The exact format of such
          display will be mutually agreed between the parties, however ParagonEX
          reserves the right to modify at any time its official logo and Client
          agrees to modify the ParagonEX logo accordingly within 10 days of
          notice given by ParagonEX to the Client regarding such variation.

11   OWNERSHIP RIGHTS AND INTELLECTUAL PROPERTY

     Except as expressly provided herein, ParagonEX shall have the sole and
     exclusive ownership of all right, title and interest in and to the Marks,
     the System, the Technology, and any enhancements and work products thereto,
     any documentary or other materials regarding the use thereof and related
     thereto, and any data provided to Client by ParagonEX in whatever form or
     media. ParagonEX is the sole and exclusive owner of all right, title and
     interest in and to all intellectual property rights related to the Marks,
     the Technology and the System and any related documentation including,
     without limitation, any patents, trademarks (whether registered or not),
     trade names, copyright, algorithms, designs, drawings, formula, know-how,
     ideas, inventions, improvements' designs, concepts, methods, systems,
     computer software programs, databases, mask works, and trade secrets,
     plans, processes, software, techniques, tools, and other technology, and
     all materials, products, deliverables, derivative work and work products in
     all territories. The Client acknowledges that neither it nor any other
     person will, by virtue of this Agreement, acquire any ownership interest in
     the Marks, Technology or System, including any new version releases,
     updates, enhancements, modifications or improvements thereto made available
     to Client or in ParagonEX's Confidential Information (as defined below) or
     in any intellectual property of ParagonEX, or any rights represented
     thereby or therein, or any associated goodwill as a result of the License
     and/or ParagonEX's license of the Marks and/or the Services and/or the
     Support under this Agreement.







     In order to ensure the continuity of the ongoing operation of the Client's
     Websites, ParagonEX will deposit the source code of the System's software
     in trust of its lawyer, within 30 days from the date of signing this
     contract, under the terms of the Escrow Agreement attached as APPENDIX C to
     this Agreement (the "ESCROW AGREEMENT"). ParagonEX undertakes to deposit
     with the trustee under the Escrow Agreement, from time to time during the
     term of this Agreement, any new version and/or update of the source code of
     the System's software.

     The parties hereby agree that in the event of a dispute between the parties
     in respect to the occurrence of any of the conditions set forth in Section
     3.1 to the Escrow Agreement, such dispute shall be submitted to a single
     arbitrator (the "ARBITRATOR"), who shall be agreed upon by the parties,
     within 14 days of the date on which one of the parties has requested in
     writing to appoint the Arbitrator, and in the absence of such agreement the
     Arbitrator shall be appointed by the Chairman of the Israeli Bar
     Association. The arbitrator shall not be subject to the laws of evidence or
     civil procedure but shall be subject to the applicable material law of the
     State of Israel. The ruling of the Arbitrator shall be binding upon the
     parties hereto. This clause shall constitute an arbitration agreement
     pursuant to the Arbitration Law - 1968.

12   CONFIDENTIAL INFORMATION

     12.1 Confidential Information shall not be used, disclosed or reproduced by
          the receiving party without the express written consent of the
          disclosing party.

     12.2 Confidential Information does not include information which (i) is or
          has become generally known or available through no act or failure to
          act by the receiving party; (ii) is already known or available at the
          time of receipt as evidenced by then-existing written records; (iii)
          is previously furnished to the receiving party by a third party, as a
          matter of right and without restriction on its disclosure; or (iv) is
          disclosed by written permission of the disclosing party.

     12.3 Any Confidential Information which is required to be disclosed by
          court order or law shall remain Confidential Information, except to
          the extent that such disclosure is required by such court order or law
          (including US Federal securities laws). If the receiving party
          receives a demand in a legal proceeding or by regulatory authorities
          that would require the Confidential Information of the disclosing
          party to be disclosed, the receiving party shall, to the extent
          possible, notify the disclosing party of the demand and assist the
          receiving party, if required to do so, in obtaining a protective order
          or other relief. Notwithstanding anything to the contrary in this
          Agreement, ParagonEx acknowledges that Client or one or more of its
          affiliates is a reporting company whose shares are registered under US
          Federal securities laws. Therefore Client or its affiliates, as the
          case may be, based on advise of counsel, may publicly disclose the
          existence of this Agreement and, if need to, file it and make other
          disclosures with respect to this Agreement, as requested by regulatory
          authorities or as required by law (including securities laws),
          applicable regulation or a listing agreement applicable to the Client
          or any of its affiliates. Any such disclosure shall be, to the extent
          applicable, subject to the terms of this section 12.

     12.4 Each party hereby agrees that it shall not use any Confidential
          Information received from the disclosing party other than as expressly
          permitted under the terms of this Agreement or expressly authorized in
          writing by the disclosing party. Each party shall use the same degree
          of care to protect the other party's Confidential Information as it
          uses to protect its own Confidential Information of like nature, but
          in no circumstances less than reasonable care. The receiving party
          shall not disclose the disclosing party's Confidential Information to
          any person or entity other than its officers, employees and
          independent contractors who have a specific need to know such
          information in order to effect the intent of this Agreement and who
          have entered into written confidentiality agreements with that Party
          consistent with no less restrictive provisions than this Section. The
          receiving party's duty to hold Confidential Information in confidence
          shall expire five (5) years after the term of this Agreement or after
          this Agreement has been terminated pursuant to Section 16.2 below.







     12.5 The receiving party acknowledges that any breach of the provisions of
          this Section 12 may cause irreparable harm to the disclosing party to
          an extent that may be extremely difficult to ascertain. Accordingly,
          the disclosing party will have, in addition to any other rights or
          remedies available to it at law or in equity, the right to seek
          injunctive relief to enjoin any breach or violation of this Section 12
          and to be indemnified by the receiving party from any loss or harm,
          including without limitation, lost profits and attorney's fees, in
          connection with any breach or enforcement of the receiving party's
          obligations hereunder or the unauthorized use or release of any such
          Confidential Information. The receiving party will notify the
          disclosing party in writing immediately upon the occurrence of any
          such unauthorized release or other breach.

     12.6 Notwithsatnding the abovementioned, ParagonEX shall have the right to
          disclose Confidential Information, to the extent required in the event
          that ParagonEX at its sole discretion identifies any attempt of fraud
          either by the Client or by an End User, provided that, with respect
          only to fraud by an End User, such disclousre is notified to the
          Client reasonable time in advance.

13   INDEMNIFICATION AND INSURANCE

     13.1 Each party shall indemnify the other party and hold the indemnified
          party harmless from and against any and all third party claims and/or
          suits (collectively, "CLAIM(S)") arising out of or in connection with
          any breach by the indemnifying party of any term and/or warranty under
          this Agreement; provided, however, that (1) The indemnified party
          shall have given the other party prompt written notice of such Claim;
          (2) The indemnified party shall reasonably cooperate with the other
          party in the defense and settlement thereof at other party's expense;
          and (3) The other party shall have sole control of the defense of such
          claim, suit, demand, or action and the settlement or compromise
          thereof.

     13.2 Each party shall indemnify the other party against any damage loss or
          expense caused to the indemnified party as a result of the other
          party's breach of any of its undertakings under this Agreement.

     13.3 ParagonEX declares and undertakes that it has in its position and that
          it shall maintain during the Term (as defined below) an insurance
          policy covering potential liability of ParagonEX in connection with
          the performance of this Agreement, with a limit of liability of not
          less than US$ 1,500,000 (One Million And Five Hundred Thousand United
          States Dollars) per claim and in the aggregate. ParagonEX shall
          provide the Client with a copy of such insurance policy within 45-days
          from the Commencement Date (or, if not obtained by such time,
          reasonable time after it has been obtained but not later than 90-days
          from the Commencement Date).

14   LIMITATION OF LIABILITY

     IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INDIRECT, INCIDENTAL, OR
     CONSEQUENTIAL DAMAGES ARISING OUT OF OR OTHERWISE RELATING TO THIS
     AGREEMENT, THE USE OR PERFORMANCE OF THE TECHNOLOGY AND THE SYSTEM, OR TO
     THE SERVICES OR THE SUPPORT, INCLUDING, WITHOUT LIMITATION, FOR ANY SYSTEM
     DISRUPTION, MARKET DISRUPTION, THE NETWORK, TECHNICAL MALFUNCTION, COMPUTER
     ERROR OR LOSS OF DATA OR OTHER INJURY, DAMAGE OR DISRUPTION OF ANY KIND,
     EVEN IF SUCH DAMAGES WERE FORESEEABLE AND WHETHER OR NOT THE OTHER PARTY
     HAS BEEN ADVISED OF THE POSSIBILITY THEREOF. IN NO EVENT SHALL EITHER
     PARTY'S LIABILITY, EXCEED THE GREATER OF THE AMOUNT OF US$1,500,000 (ONE
     MILLION AND FIVE HUNDRED THOUSANDUNITED STATES DOLLARS) OR THE AMOUNTS PAID
     TO PARAGONEX BY THE CLIENT HEREUNDER DURING THE PERIOD OF 18 MONTHS PRIOR
     TO THE EVENT THAT GAVE RISE TO SUCH LIABILITY.







15   TAXES

     Without prejudice to the above, in the event that (i) Paragonex is required
     to make any payment of or on account of tax on or in relation to any sum
     received or receivable under this Agreement, including without limitations
     any tax for any Trading made by End User, and any sum deemed for the
     purposes of tax to be received or receivable by Paragonex whether or not
     actually received or receivable; or (ii) any liability in respect of any
     such payment is asserted, imposed, levied or assessed on or against
     Paragonex; or (iii) Paragonex incurs any liability in respect of any stamp,
     registration, or similar tax (including for the avoidance of doubt stamp
     duty reserve tax) which is or become payable in connection with this
     Agreement or the applicable law; then the Client and/or its End Users is
     required, upon demand by Paragonex, to promptly indemnify Paragonex against
     that payment or liability, together with any interest, penalties, costs and
     expenses payable or incurred in connection with that payment or liability
     provided that this Section will not apply to any tax imposed on and
     calculated by reference to the charges actually received or receivable by
     Paragonex. For the avoidance of any doubt, it is clarified that the
     provisions of this section 15 shall not apply to any deduction of tax at
     source under section 6.7 above, to the extent applicable.

16   TERM AND TERMINATION

     16.1 INITIAL TERM. Unless terminated earlier by Client in accordance with
          the provisions hereof, this Agreement shall commence as of the
          Commencement Date as defined under Appendix A and shall be in effect
          for unlimited period of time (the "TERM").

     16.2 TERMINATION.

          16.2.1 Either party may terminate this Agreement at any time without
               notice in the event that (i) the other party should become
               insolvent or upon a filing of a request for the appointment of a
               trustee, liquidator or receiver for such party or such similar
               action; or (ii) if the other party is in breach of a material
               provision herein and the breaching party does not cure such
               breach within thirty (30) days (iii) any delay in payment which
               is not cured within twenty one (21) days from the date of a
               written demand by the other party to make such payment.

          16.2.2 Either party may terminate this Agreement, for any reason, upon
               not less than ninety (90) days' prior notice but not earlier than
               20 (twenty) years after the Commencement Date.

          16.2.3 Without derogating from the abovementioned, ParagonEX may
               terminate this Agreement with a notice (in accordance with
               section 17.6 below) of 21 business days to the Client in the
               event that it has come to its attention that (i) the Client
               and/or the Client's Website is in breach of the applicable
               regulatory requirement for Forex Trading; (ii) any End User is
               using or trying to use the Client's Website in an illegal or
               unethical way and the Client shall not act to prevent such End
               User from performing such use within thirty (30) days from notice
               (in accordance with section 17.6 below) by ParagonEX.

     16.3 EFFECT OF EXPIRATION OR TERMINATION.

          16.3.1 Upon the expiration or termination of this Agreement for any
               reason, the receiving party will, at the disclosing party's
               option, return or destroys any and all Confidential Information
               including all documentation.







          16.3.2 Client acknowledges that upon the expiration or termination of
               this Agreement, it will immediately cease to use or access the
               System and the License and license to the Marks will immediately
               be terminated.

     16.4 SURVIVAL. Sections 12, 13, 14, 16.3, 17 shall survive any termination
          or expiration of this Agreement.

17   MISCELLANEOUS PROVISIONS

     17.1 INDEPENDENT CONTRACTOR STATUS. Each party shall be and act as an
          independent contractor and not as partner, joint venturer or agent of
          the other, and nothing herein shall be construed as creating a
          partnership, joint venture or agency relationship. In performing the
          obligations contained in this Agreement, Each party shall have
          exclusive control over the means, methods and details of meeting the
          respective obligations for which each is responsible hereunder, and at
          all times shall be acting in their capacity as an independent
          contractor and not as an employee or agent of the other party.

     17.2 FORCE MAJEURE. Neither party will be deemed to be in default of this
          Agreement to the extent that performance of its obligations or
          attempts to cure any breach are delayed or prevented by reason of
          Force Majeure, provided that such party gives the other party written
          notice thereof promptly and, in any event, within fifteen (15) days of
          discovery thereof, and uses its diligent, good faith efforts to cure
          the breach. In the event of such a Force Majeure, the time for
          performance or cure will be extended for a period equal to the
          duration of the Force Majeure but not in excess of six (6) months, at
          which point this Agreement may be terminated in accordance with the
          terms hereunder.

     17.3 ASSIGNMENT. The Client may not assign or transfer its rights or
          obligations under this Agreement to any third party without the
          express written permission of ParagonEX, which permission will not be
          unreasonably withheld. ParagonEX may freely assign its rights and
          obligations under this Agreement to an affiliate or to a successor to
          all or a substantial part of its business activities. For greater
          certainty, a change of ownership of ParagonEX's shares will not be
          considered an assignment of ParagonEX's rights and obligations
          hereunder.

     17.4 GOVERNING LAW; DISPUTE RESOLUTION. This Agreement shall be governed in
          all respects by, and interpreted in accordance with the laws of
          England excluding its conflict of laws provisions. All disputes and
          differences arising out of or relating to this Agreement or to its
          interpretation, shall be brought exclusively in a competent courts of
          London. Notwithstanding, in the event of a dispute between the parties
          as provided in section 11 to this Agreement, the provisions of section
          11 shall apply and the provisions of this section 17.4 shall not be
          applicable.

     17.5 PUBLICITY. Client and ParagonEX may disclose the existence of this
          Agreement and the relationship established hereunder, with the consent
          of the other party. Each party shall give the other party reasonable
          opportunity to review any disclosure required by law prior to its
          dissemination. Notwithstanding the foregoing, nothing in this
          Agreement is intended to imply that either party agrees to any
          publicity whatsoever, and either party, may in its sole discretion,
          withhold its consent to any publicity. The provisions of this section
          17.6 are subject to the provisions of section 12.3 below with respect
          to any notice and/or disclosure which the Client shall be required to
          make by any competent authority and/or under any applicable law.

     17.6 NOTICES. Except as otherwise provided herein, any notice hereunder
          shall be in writing and shall be given by registered, certified or
          express mail, or reliable overnight courier addressed to the addresses
          above, or by facsimile to the above facsimile numbers, or by email to
          the above email address. Notice shall be deemed to be given upon the
          earlier of actual receipt or three (3) Business Days after it has been
          sent, properly addressed and with postage prepaid.

     17.7 HEADINGS. The headings of sections and subsections of this Agreement
          are inserted only for the purposes of convenience and they shall not
          be construed as to affect the scope, meaning or intent of the
          provisions of this Agreement or any part or portion thereof, nor shall
          they otherwise be given any legal effect.







     17.8 NO WAIVER. Failure by either party to enforce any provision of this
          Agreement will not be deemed a waiver of future enforcement of that or
          any other provision

     17.9 SEVERABILITY. If a court of competent jurisdiction finds any provision
          of this Agreement invalid or unenforceable, such determination will
          not affect any other provision of this Agreement, and the parties
          shall negotiate in good faith a replacement provision.

     17.10 COUNTERPARTS. Any number of counterparts may be executed by the
          Parties. Each such counterpart shall be deemed to be an original
          instrument but all such counterparts, taken together, shall constitute
          one and the same agreement.

     17.11 ENTIRE AGREEMENT AND MODIFICATIONS. This Agreement represents the
          entire understanding between ParagonEX and Client with regard to the
          subject matter hereof, and supersedes all prior other agreements,
          instruments, understandings and/or communications between the parties
          and the parties hereby agree that upon execution of this Agreement all
          such other agreements, instruments, understandings and/or
          communications shall become void, null and of no further force and
          effect. This Agreement may not be and cannot be modified except by a
          written instrument signed by the parties hereto.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Commencement Date:

PARAGONEX LIMITED.                                   B OPTION LTD.


/s/ Arik Peretz                                      /s/ Shimon Citron
---------------                                      -----------------
By: Arik Peretz                                      By: Shimon Citron
Title: director                                      Title: CEO
Date: February 25, 2010                              Date: February 25, 2010







The following exhibits have been omitted and will be supplementally furnished to
the Securities and Exchange Commission upon request:

Appendix A - Services

Appendix B - Terms for System Support Coverage


